DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          MAKSIM DURASOV,
                             Appellant,

                                     v.

                            OLGA DURASOV,
                               Appellee.

                               No. 4D22-1395

                            [October 27, 2022]

  Appeal of a nonfinal order from the Circuit Court for the Nineteenth
Judicial Circuit, St. Lucie County; Michael C. Heisey, Judge; L.T. Case No.
562021DR000323.

  Jonathan Jay Kirschner of Jonathan Jay Kirschner Esq. & Associates,
LLC., Fort Pierce, for appellant.

   Francisco J. Garcia of Garcia Law, P.L., Port Saint Lucie, for appellee.

PER CURIAM.

   Affirmed.

KLINGENSMITH, C.J., LEVINE and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.